Martin J.

delivered the opinion of the court.
*185Eastern District,
January 1831.
A judgment rendered by a Spanish tribunal before the cession, bears interest from the judicial demand.
The plaintiff and ;ippellant complains of the judgment of the Court of Probates, which refuses him interest on his demand.
The suit was brought on a judgment rendered by a Spanish tribunal of competent authority, render~d before the cession, and the appellant's counsel has urged that interest ought to have been allowed from the date of the judgment against the deceased.
We aie of opinion that the Court of Probates erred in not allowing interest from the inception of the suit or original judicial demand in that court, as the claim was liqui-duted by the Spanish tribunal; but we know no law which authorizes a claim of interest before that period.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be annulled, avoided and reversed, and that there be judgment for the plaintifF~ that h~ do recover of the defendant the sum of eighteen thousand five hundred and ninety-two dollars ninety-eight cents, from the estate of Pollock, with interest at the rate of five per cent from the day of the inception of the suit, that he be decreed a privileged creditor of said estate,on the proceeds of the pirce of land situated at the mouth of bayou Tunica, and the costs be paid by the estate.